Title: To Thomas Jefferson from Volney, 28 March 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        Philadelphie 28 Mars 1796.
 fifth Street South, No. 69 opposite african church
                    
                    Le tems que je M’étais proposé de passer en cette Ville tire dèsormais à Sa fin: je N’attends plus pour me mettre en route, que des Nouvelles de France que je ne prévois pas devoir changer mon plan, quoiqu’il paraisse qu’elles ayent changé L à Ma position. Mon dessein est de passer L’été dans la partie Montueuse, c’est à dire Salubre des etats du midi: il est bien évident qu’une des premieres et des plus intéressantes Visites que j’aurai L’avantage de faire Sera à Monticello. Je desirerais de Savoir dabord si en quittant philadelphie je ne pourrais pas Vous y être utile pour quelques commissions, et en second lieu si Vous comptez faire quelqu’absence qui M’empêchât de Vous rencontrer chez Vous dans le cours de Mai. Je puis recevoir ici jusques Vers la Mi-avril tous les ordres que Vous pourriez M’y donner, et je Me ferais un Veritable plaisir de les remplir. Passé cette epoque je commencerai Mon Voyage Vers Vos cantons sans faire de Station autre part qu’a Washington-City près Le docteur Thornton et Mr. Law. On Nous annonce un accomodement général en Europe: Malgré les doutes et les contradictions que L’on y oppose, j’y croirai jusqu’a L’ouverture positive de la campagne; puisqu’il me paraît constant que Le Systeme de Notre gouvernement est different de ce qu’il etait il y a un an. Au reste toute hypothèse est un Si vaste champ de conjectures et de reflexions qu’il N’y a que de longues Veillées qui puissent y suffire. C’est avec l’espoir d’en passer de bien instructives et de bien agréables pour Moi auprès de Vous que j’ai L’honneur d’être Monsieur Votre très humble et très Obeissant serviteur
                    
                        C Volney
                    
                